

117 HRES 633 IH: Expressing support for the designation of September 2021 as “National Prostate Cancer Awareness Month”.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 633IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Payne (for himself, Mr. Fitzpatrick, Mr. Lawson of Florida, Mr. Cohen, Ms. Norton, Mr. Carson, Ms. Williams of Georgia, Ms. Sewell, Mr. Danny K. Davis of Illinois, and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of September 2021 as National Prostate Cancer Awareness Month.Whereas an estimated 3,100,000 men in the United States live with prostate cancer;Whereas according to the National Cancer Institute, the percentage of newly diagnosed prostate cancer cases in men under 65 has significantly increased and stands at 40.9 percent;Whereas 1 in 8 men in the United States will be diagnosed with prostate cancer in their lifetimes;Whereas prostate cancer is the most commonly diagnosed nonskin cancer and the second-leading cause of cancer-related deaths among men in the United States;Whereas the American Cancer Society estimates that in 2021, 248,530 men will be diagnosed with, and more than 34,130 men will die of, prostate cancer;Whereas the odds of developing prostate cancer rise rapidly after age 50;Whereas African-American men suffer from a prostate cancer incidence rate that is significantly higher than that of White men and have more than double the prostate cancer mortality rate than that of White men;Whereas some veterans are at an increased risk of prostate cancer due to chemical or radiation exposure during military service;Whereas a study conducted at the Portland VA Medical Center and Oregon Health and Science University found that veterans exposed to Agent Orange were at an increased risk for both developing prostate cancer and developing more aggressive forms of the disease;Whereas having a father or brother with prostate cancer more than doubles the risk of a man developing prostate cancer, with a higher risk for men who have a brother with the disease and the highest risk for men with several affected relatives;Whereas screening by a digital rectal examination and a prostate-specific antigen blood test can detect the disease at the earlier, more treatable stages, which could increase the chances of survival for more than 5 years to nearly 100 percent;Whereas prostate cancer is almost always diagnosed with a needle biopsy where the prostate is mapped and tissue cores removed from at least a dozen sites;Whereas even with state-of-the-art laboratory techniques and specimen tracking, the peer-reviewed literature reports that as many as 2.5 percent of prostate biopsy patients are affected by biopsy tissue switching or contamination leading to misdiagnosis;Whereas misdiagnosis can result in inappropriate over- or under-treatment of men;Whereas only 30 percent of men survive more than 5 years if diagnosed with prostate cancer after the cancer has metastasized;Whereas there are no noticeable symptoms of prostate cancer in the early stages, making appropriate screening critical;Whereas ongoing research promises further improvements in prostate cancer prevention, early detection, and treatment; andWhereas educating people in the United States, including health care providers, about prostate cancer and early detection strategies is crucial to saving the lives of men and preserving and protecting families: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of National Prostate Cancer Awareness Month;(2)declares that steps should be taken—(A)to raise awareness about the importance of screening methods for, and treatment of, prostate cancer;(B)to encourage research—(i)to improve screening and treatment for prostate cancer;(ii)to discover the causes of prostate cancer; and(iii)to develop a cure for prostate cancer;(C)support Medicare payment policies that will improve diagnostic accuracy and eliminate prostate cancer misdiagnosis due to biopsy contamination or specimen switching; and(D)to continue to consider ways for improving access to, and eliminating racial disparities in, the quality of health care services for detecting and treating prostate cancer; and(3)calls on the people of the United States, interest groups, and affected persons—(A)to promote awareness of prostate cancer;(B)to take an active role in the fight to end the devastating effects of prostate cancer on individuals, families, and the economy; and(C)to observe National Prostate Cancer Awareness Month with appropriate ceremonies and activities.